DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VI, FIG. 9, and claims 1-3, 5-6, 8, 11, and 14-19 in the reply filed on 11/18/2022 is acknowledged. Claims 4, 7, 9-10, 12-13, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. At least claims 8, and 18-19 do not read on the elected species. Therefore, claim 8 is further withdrawn. In this Office Action, claims 1-3, 5-6, 11, and 14-17 are fully examined, and claims 4, 7-10, 12-13, and 18-20 are withdrawn from consideration. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 and 10/26/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a contact point between the second wall part and the third wall part, and a contact point between the second wall part and the fourth wall part are located within a range of the winding part in the first direction” as claimed in claim 6, and the “the second wall part is cooled by an external cooling part” as recited in claim 16 and similar limitation in claim 17 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it’s not clear what’s intended by “a contact point between the second wall part and the third wall part, and a contact point between the second wall part and the fourth wall part are located within a range of the winding part in the first direction. The examiner does not know how to interpret the limitation in question properly.
Regarding claims 16-17, it’s not clear what’s intended by “the second wall part is cooled by an external cooling part” as recited in line 4. Specifically, it’s not clear how “external cooling part” cools the second wall part. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis (U.S. PG. Pub. No. 2016/0189847 A1).
With respect to claim 1, Willis teaches a core (annotated Figure 1(c)) comprising: 
a winding part 124 where a winding (Copper foil, Figure 3) is wound (para. [0025]); and 
a wall part 121-124 including a first wall part 121, a second wall part 122 spaced apart from the first wall part and disposed opposite to the first wall part in a first direction (y direction), a third wall part 123 in contact (wall parts 121-124 “connect together” (para. [0022])) with the first wall part, and a fourth wall part 124 spaced apart from the third wall part and disposed opposite to the third wall part in a second direction (x direction) different from the first direction, the wall part surrounding the winding part (paras. [0022] and [0025]).

    PNG
    media_image1.png
    355
    266
    media_image1.png
    Greyscale

With respect to claim 3, Willis teaches the core according to claim 1, wherein 
the third wall part is configured to be movable with respect to the first wall part and the second wall part; and 
the fourth wall part is configured to be movable with respect to the first wall part and the second wall part (para. [0022]). The wall parts in Willis are made separate pieces. Therefore, the wall parts would be removable.
With respect to claims 5, and 15, Willis teaches the core according to claims 1, and 3, respectively, wherein the winding part is spaced apart from the first wall part, the third wall part and the fourth wall part, and is integrated with the second wall part (para. [0022]). One of the definitions of “integrate” is “to unit or combine” (https://www.dictionary.com/browse/integrate). In Willis, the winding part 124 is united or combined with the second wall part 122. Therefore, Willis teaches the limitations of claim 5.
With respect to claim 6, best understood in view of 35 USC 112(b) rejection, Willis teaches the core according to claim 5, wherein 
the second wall part is configured to be movable with respect to the third wall part and the fourth wall part; and 
a contact point between the second wall part and the third wall part, and a contact point between the second wall part and the fourth wall part are located within a range of the winding part in the first direction (paras. [0022] and [0025]). Willis teaches the core and winding structure as in FIG. 9 of the present invention. Therefore, Willis would have all the limitations of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Willis, as applied to claims 1, and 5 above, and further in view of Young (U.S. PG. Pub. No. 2016/0049238 A1).
With respect to claim 2, Willis teaches the core according to claim 1. Willis does not expressly teach the first wall part, the second wall part, the third wall part, and the fourth wall part are configured to be movable with thermal expansion of the wall part even though the wall parts in Willis would be removable with thermal expansion. 
Nonetheless, Young teaches a core (FIGs. 2-6), wherein the first wall part 21, the second wall part 22, the third wall part 23c, and the fourth wall part 23a are configured to be movable with thermal expansion of the wall part (paras. [0063] and [0072]). Heat softens epoxy at a given temperature that will allow the wall parts to be removed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the removable wall parts as taught by Young to the core of Willis to allow the wall parts or the winding be replaced or repaired.
With respect to claim 11, Willis in view of Young teaches the core according to claim 2, wherein 
the third wall part is configured to be movable with respect to the first wall part and the second wall part; and 
the fourth wall part is configured to be movable with respect to the first wall part and the second wall part (Willis, para. [0022], Young, para. [0063] and [0072]). The wall parts in Willis are made separate pieces. Therefore, the wall parts would be removable. In Young, epoxy adhesive can be heated to remove the wall parts.
With respect to claim 14, Willis in view of Young teaches the core according to claim 2, wherein the winding part is spaced apart from the first wall part, the third wall part and the fourth wall part, and is integrated with the second wall part (Willis, para. [0022]). One of the definitions of “integrate” is “to unit or combine” (https://www.dictionary.com/browse/integrate). In Willis, the winding part 124 is united or combined with the second wall part 122. Therefore, Willis teaches the limitations of claim 14.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Willis as applied to claim 5 above, and further in view of Takiguchi et al. (U.S. PG. Pub. No. 2012/0169443 A1).
With respect to claims 16-17, Willis teaches the core according to claims 5-6, respectively, wherein 
the winding part is in contact with the second wall part (para. [0022]). Willis does not expressly teach  the winding part is spaced apart from the first wall part (even though such interpretation could be made); and 
the second wall part is cooled by an external cooling part.
Takiguchi et al., hereinafter referred to as “Takiguchi,” teaches a core 22 (annotated FIG. 3B), wherein
the winding part 11 is in contact with the second wall part 13, and is spaced apart from the first wall part 12; and 
the second wall part is cooled by an external cooling part 18 (paras. [0028] and  [0033]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the winding part spaced from the first wall part as taught by Takiguchi to the core of Willis to provide the required magnetic saturation characteristics and or to improve heat radiation (para. [0028]).

    PNG
    media_image2.png
    224
    320
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837